Title: To John Adams from Josef Yznardy, 23 October 1800
From: Yznardy, Josef
To: Adams, John



Respected Sir!
Philadelphia 23d. October 1800

I have the honor to inform you, I arrived at Baltimore, from Cadiz, on the 23d. august last: Since which have had the honor to present myself to the Secretary of State, and during my stay at the Federal-City, I was attacked with Sickness; and when at Baltimore it nearly cost me my life; while convalescent I came on to this City, where I have had a very severe relapse, which has prevented me the honor I intended myself of paying you my respects in Person: I am now recovering, and hope ere long my reeistablishment of health, will permit me the honor, I have long wished for of your Personal acquaintance: In meantime, I have the honor with profound respect regard, and veneration to Subscribe myself / Sir Your most obedient and most / humble Servant

Josef Yznardy